IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                          NO. WR-91,551-01


                          EX PARTE JOHN LOUIS ATKINS, Applicant


                   ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 20106 B (1) IN THE 104TH DISTRICT COURT
                               FROM TAYLOR COUNTY


          Per curiam.

                                             OPINION

          Applicant was convicted of murder and sentenced to sixty-seven years’ imprisonment. The

Eleventh Court of Appeals affirmed his conviction. Atkins v. State, No. 11-18-00056-CR (Tex.

App.— Eastland Mar. 19, 2020) (not designated for publication). Applicant filed this application for

a writ of habeas corpus in the county of conviction, and the district clerk forwarded it to this Court.

See TEX . CODE CRIM . PROC . art. 11.07.

          In a single ground, Applicant contends that appellate counsel failed to timely inform him that

his conviction was affirmed. The trial court made findings of fact, concluded that appellate counsel

was ineffective, and recommended that we grant Applicant an out-of-time petition for discretionary

review.
                                                                                                         2

        Relief is granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997); Ex parte Crow,

180 S.W.3d 135 (Tex. Crim. App. 2005). Applicant may file an out-of-time petition for discretionary

review of the judgment of the Eleventh Court of Appeals in cause number 11-18-00056-CR. Should

Applicant decide to file a petition for discretionary review, he must file it with this Court within thirty

days from the date of this Court’s mandate.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered:     October 21, 2020
Do not publish